AMENDED DISTRIBUTION AGREEMENT This DISTRIBUTION AGREEMENT, dated as of October 31, 2006 by and between EACH CALVERT FUND LISTED IN THE SCHEDULE OF FUNDS ATTACHED HERETO AS SCHEDULE I (each a "Fund" and together the "Funds"), as such schedule may, from time to time be amended, and CALVERT DISTRIBUTORS, INC., a Delaware corporation (the "Distributor"). WHEREAS, each Fund is registered as an open-end investment company under the Investment Company Act of 1940 (the "1940 Act") and has registered its shares, including shares of its series portfolios (the "Series"), for sale to the public under the Securities Act of 1933 (the "1933 Act") and various state securities laws; WHEREAS, each Fund wishes to retain the Distributor as the principal underwriter in connection with the offer and sale of shares of the Series (the "Shares") and to furnish certain other services to the Series as specified in this Agreement; WHEREAS, this contract has been approved and amended and restated on this day by the Trustees/Directors in anticipation of the Distributor offering shares of the new Calvert Short Duration Income Fund; WHEREAS, the Distributor is willing to act as principal underwriter and to furnish such services on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, it is agreed as follows: 1. Each Fund hereby appoints the Distributor as principal underwriter in connection with the offer and sale of its Shares. The Distributor shall, as agent for each Fund, subject to applicable federal and state law and the Declaration of Trust or Articles of Incorporation, and By-laws of the applicable Fund and in accordance with the representations in the applicable Fund's Registration Statement and Prospectus, as such documents may be amended from time to time: (a) promote the Series; (b) enter into appropriate dealer agreements with other registered broker-dealers to further distribution of the Shares; (c) solicit orders for the purchase of the Shares subject to such terms and conditions as the applicable Fund may specify; (d) transmit promptly orders and payments for the purchase of Shares and orders for redemption of Shares to the applicable Fund's transfer agent; and (e) provide services agreed upon by the applicable Fund to Series shareholders; provided, however, that the Distributor may sell no Shares pursuant to this Agreement until the Distributor is notified that a Fund's Registration Statement under the 1933 Act, authorizing the sale of such Shares through the Distributor, has become effective. The Distributor shall comply with all applicable federal and state laws and offer the Shares on an agency or "best efforts" basis under which a Fund shall only issue such Shares as are actually sold. 2. The public offering price of the Shares shall be the net asset value ("NAV") per share (as determined by the applicable Fund) of the outstanding Shares of the Series, plus the applicable sales charge, if any, as set forth in the Fund's then current Prospectus. Each Fund shall furnish the Distributor with a statement of each computation of NAV and of the details entering into such computation. 3. Compensation. a. Distribution Fee. i. Class A. In consideration of the Distributor's services as distributor for the Class A Shares of a Fund, each Fund may pay to the Distributor the Distribution Fee as set forth in Schedule II to this Agreement that is payable pursuant to the Fund's Distribution Plan. ii.
